DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/30/2022 has been entered. Claims 1-22 are pending in the application. 
Applicant's amendment to independent claims 1 and 11 overcome the 35 U.S.C. 101 rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to amendments to independent claims 1 and 11 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (Krause, J. M. (2016). A Simple Algorithm to Discriminate between Meteorological and Nonmeteorological Radar Echoes, Journal of Atmospheric and Oceanic Technology, 33(9), 1875-1885.) in view of Wurman (US 6377204 B1).

Regarding claim 1, Krause discloses [Note: what Krause fails to disclose is strike-through]
A system for weather radar processing (Abstract, “Discriminating between meteorological and nonmeteorological radar returns is necessary for a number of radar applications, including hydrometeor classification, quantitative precipitation estimation (QPE), and the computation of specific differential phase KDP. The algorithm proposed, MetSignal, uses polarimetric radar data and is simple by design, allowing users to adjust its performance based on the location’s specific needs”), comprising; 
a processor in communication with a first database and a second database (Table 2 discloses various datasets (i.e. databases) where the graphs depicted in Fig. 8 utilize the data from these different datasets to create the graphs. The use of a processors in communication with these datasets would be inherent in creating the graphs of Fig. 8 ); and 
computer system code executed by the processor (The graphs depicted in Fig. 8 would inherently use computer system code executed by a processor to create the graphs), the computer system code causing the processor to: 
ingest radar data from the first database (4. Discussion, second paragraph, “The MetSignal algorithm was computed and run on the cases in our dataset (Table 2).”, where Table 2 indicates datasets (i.e. databases) from various locations), 
ingest numerical weather prediction data from the second database (4. Discussion, second paragraph, “The MetSignal algorithm was computed and run on the cases in our dataset (Table 2). The algorithm was then assessed, and areas of poor performance were identified. Data were extracted from those areas and evaluated, the results of which drove changes to the membership functions and the variable weights.”, where data is extracted from multiple datasets (i.e. a first database and a second database) in Table 2 to determine the variable weights); 
process the radar data and the numerical weather prediction data to generate weather products on defined tiles (Fig. 3 caption, “FIG. 3. (a) MetSignal, (b) ZDR (dB), (c) Zh (dBZ), (d) HCA, (e) rhv, and (f) Zh (dBZ) at 3 km. All from the KAMA WSR-88D radar at 0051 UTC 2 Jun 2012 from an elevation of 0.58. HCA output classes are labeled as light rain (LR), heavy rain (HR), rain/hail mixture (RH), big drops (BD), anomalous propagation (AP), biological (BI), unknown (UK), no echo (NE), dry snow (DS), wet snow (WS), ice crystals (IC), graupel (GR), large hail (LH), and giant hail (GH).”, where each output class shown in Fig. 3 is a defined tile); 
process the weather products on the defined tiles into full domain weather products by stitching the defined tiles together (Fig. 6 caption, “FIG. 6. A display of (a) Zh (dBZ), (b) ZDR (dB), (c) rhv, and (d) MetSignal from KLWX at 0911 UTC 25 Aug 2012 from an elevation of 0.58. The green polygon designates an area of meteorological signal, and the blue polygon designates an area of nonmeteorological signal.”, where the different colors in the graphs depict the “stitching” together of the defined output classes (i.e. defined tiles) to form a full domain weather product which indicates meteorological and non-meteorological data);
generate time aggregated data based on the full domain weather products (Fig. 8 caption, “FIG. 8. Normalized histograms of MetSignal from the different regions identified in Fig. 6. The normalized histogram from the nonmeteorological region is blue, while the meteorological region is green. The red line shows the threshold value of 80 [5 0.8(100)] used in summer, and the purple line shows the threshold value of 70 [5 0.7(100)] recommended for winter”, where the seasons, summer and winter, depict time aggregated data); and 
generate a final model using the time aggregation data (Fig. 9 caption, “FIG. 9. Normalized histograms of MetSignal from three different locations where bird contamination was present. The blue line is from KJAX (Jacksonville, FL) on 23 Sep 2012. The gray line is from KLWX (Sterling, VA) on 11 Oct 2012. The dark blue line is from KMPX (Minneapolis, MN) on 10 Oct 2012. The red line shows the threshold value of 80 [5 0.8(100)] used in summer, and the purple line shows the threshold value of 70 [5 0.7(100)] recommended for winter.”, where Fig. 9 depicts a final model of the normalized data that is time-aggregated).  
Wurman discloses, 
the radar data comprising a full volume scan obtained from a radar product generator (Col. 4 lines 50-57, “The electronically steered antenna A can also be rotated in an azimuthal direction, typically by means of a mechanical antenna rotation mechanism AR to thereby scan at least a portion of the predetermined volume of space V. The scan pattern of the electronically steered antenna A can either be the full volume of space, around transmitter T or can be selected as a function of the topography around the Doppler radar transmitter site and the volume of interest V.”, where Fig. 2 depicts the full volume scan) in real-time communication with the processor (Col. 6 lines 46-51, “The term "simultaneous" as used herein is intended to indicate that the pencil beam are output at the same time or in rapid succession, such that the signal transmission is completed in a substantially simultaneous manner from the perspective of the data collection signal processing and the accuracy of the data produced.”, where Fig. 1 depicts that the communication is in real-time with a processor SP)
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Krause with Wurman to incorporate the features of: the radar data comprising a full volume scan obtained from a radar product generator in real-time communication with the processor. Krause and Wurman are both considered analogous arts as they both disclose weather radars used to obtain meteorological data. Krause already discloses the feature of the radar data to include a volume scan of the area when it states in the Introduction, last paragraph, “Second, complex algorithms incorporate data from other observing systems and/or data from the radar volume in its entirety to carefully refine their calculations.” However, Krause fails to specifically disclose the feature of performing a full volume scan in real-time. This feature is disclosed by Wurman as shown in the citations above and in Fig. 1. Wurman discloses the use of radar beams simultaneously emitted to scan a full volume space. Doing so allows for more accurate and efficient determination of meteorological vs. non-meteorological data where points at varying elevations are available in real-time from the volume scan. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Krause with Wurman to incorporate the features mentioned above. The incorporation of such features would lead to a more efficient system.  
	
Regarding claim 2, Krause further discloses
The system of Claim 1, wherein the radar data is collected into a radar volume and stored in a cloud storage system (Page 1882, second column, second paragraph, “The value of Zh used in this postprocessing step is kept from the previous volume scan by storing the data from each elevation that is closest to the constant altitude of 3 km [i.e., a constant-altitude plan position indicator (CAPPI) is created].”, where it would be obvious to one in the art that “the storing the data from each elevation” from the volume scan is in a cloud storage system as data from different locations are being aggregated together.).  

Regarding claim 3, Krause further discloses 
The system of Claim 1, wherein the processor performs polarimetric processing of the radar data to generate processed radar data (4. Discussion, first paragraph, “The data included the six dual-polarimetric radar moments—horizontal reflectivity, differential reflectivity, velocity, spectrum width (SPW), differential phase, and cross-correlation coefficient— and a measure of the variability (standard deviation) of each moment using a centered nine-gate sample of the data along the radial.”), comprising: 2 
ME1 41229745v.1adjusting a system phase using a ray-by-ray external scatter method to determine an initial system differential phase (4. Discussion, second paragraph, “The design of the membership functions and the selection of variable weights followed an iterative process. Initial estimates for both the shape of the membership functions and the weights for the variables were assumed.”, where the membership function in Fig. 7 indicate the determination of differential phase where the iterative process of selecting variable weights cited above is tantamount to adjusting a system phase); and 
generating differential phase data using an unfolding process (Fig. 7 caption, “FIG. 7. Normalized histograms of data from different regions identified in Fig. 6 are overlaid onto the six membership functions (red lines) of the MetSignal algorithm. Normalized histograms from the nonmeteorological region are shown in blue. Normalized histograms from the meteorological region are shown in green.”, where differential phase is denoted as φdp and the different colors are utilizing a unfolding process).  

Regarding claim 4, Krause further discloses 
The system of Claim 3, wherein the processor performs a quality control check on the processed radar data (3. Results, last paragraph, “In a test on data from the KAMA radar located near Amarillo, Texas, from 0000 to 0100 UTC 2 June 2012, the MetSignal algorithm was ;10 times faster than the dual-polarization radar reflectivity quality control (dpQC) algorithm proposed by Tang et al. (2014); on the author’s computer, the MetSignal algorithm spent ;2400ms in the computational sections of the algorithm versus ;26 000ms for dpQC as proposed by Tang et al. (2014)”, where the proposed MetSignal algorithm includes a quality control check), comprising de-aliasing Doppler velocities and removing non- meteorological return from the processed radar data using a MetSignal algorithm (3. Results, first paragraph, “This means that the data were originally marked as nonmeteorological, but this designation was overridden and changed to meteorological because the Zh at 3-km field (Fig. 3f) exceeded the threshold of 11 dBZ in postprocessing”).  

Regarding claim 5, Krause further discloses 
The system of Claim 4, wherein the MetSignal algorithm comprises a weighed fuzzy logic (2. Method, second paragraph, “The method applied for echo classification is a weighted fuzzy logic scheme.”) which outputs a single meteorological signal class (2. Method, second paragraph, “The weighted fuzzy logic scheme used here is a simple form with only a single output class—meteorological signal”).  

Regarding claim 6, Krause further discloses 
The system of Claim 4, wherein the quality check further comprises the processor applying a melting layer detection algorithm (2. Method, last paragraph, “This addition assists the algorithm in correctly identifying precipitation in the melting layer, where many of the computed texture functions are elevated.”) to develop a mask for bins contaminated by a melting layer (3. Results, first paragraph, “There is also a strong melting layer signature in the data found to the south-southeast of the radar (at ;1508 azimuth). These locations are marked as ‘‘OR’’ for override (brown) by the MetSignal algorithm.”).   

Regarding claim 7, Krause further discloses
The system of Claim 1, wherein the processor calculates a polarimetric hail size using a polarimetric hail size algorithm (Fig. 3 caption, “FIG. 3. (a) MetSignal, (b) ZDR (dB), (c) Zh (dBZ), (d) HCA, (e) rhv, and (f) Zh (dBZ) at 3 km. All from the KAMA WSR-88D radar at 0051 UTC 2 Jun 2012 from an elevation of 0.58. HCA output classes are labeled as light rain (LR), heavy rain (HR), rain/hail mixture (RH), big drops (BD), anomalous propagation (AP), biological (BI), unknown (UK), no echo (NE), dry snow (DS), wet snow (WS), ice crystals (IC), graupel (GR), large hail (LH), and giant hail (GH).”, where “large hail” and “giant hail” denote a polarimetric hail size in the graphs).  

Regarding claim 8, Krause further discloses
The system of Claim 7, wherein the processor generates different masks for different hail sizes to compute hail durations (Fig. 3 caption, “FIG. 3. (a) MetSignal, (b) ZDR (dB), (c) Zh (dBZ), (d) HCA, (e) rhv, and (f) Zh (dBZ) at 3 km. All from the KAMA WSR-88D radar at 0051 UTC 2 Jun 2012 from an elevation of 0.58. HCA output classes are labeled as light rain (LR), heavy rain (HR), rain/hail mixture (RH), big drops (BD), anomalous propagation (AP), biological (BI), unknown (UK), no echo (NE), dry snow (DS), wet snow (WS), ice crystals (IC), graupel (GR), large hail (LH), and giant hail (GH).”, where “large hail” and “giant hail” denote a polarimetric hail size in the graphs and are denoted using different masks (i.e. colors)).  

Regarding claim 11, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 12, the same cited section and rationale as corresponding system claim 2 is applied. 

Regarding claim 13, the same cited section and rationale as corresponding system claim 3 is applied. 

Regarding claim 14, the same cited section and rationale as corresponding system claim 4 is applied. 

Regarding claim 15, the same cited section and rationale as corresponding system claim 5 is applied. 

Regarding claim 16, the same cited section and rationale as corresponding system claim 6 is applied. 

Regarding claim 17, the same cited section and rationale as corresponding system claim 7 is applied. 

Regarding claim 18, the same cited section and rationale as corresponding system claim 8 is applied. 

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (Krause, J. M. (2016). A Simple Algorithm to Discriminate between Meteorological and Nonmeteorological Radar Echoes, Journal of Atmospheric and Oceanic Technology, 33(9), 1875-1885.) in view of Wurman (US 6377204 B1) further in view of Lim (US 20150145717 A1) .

Regarding claim 9, the combination of Krause and Wurman discloses 
The system of Claim 7. Krause further discloses, 
wherein the polarimetric hail size algorithm (Abstract, “The algorithm proposed, MetSignal, uses polarimetric radar data and is simple by design, allowing users to adjust its performance based on the location’s specific needs. The MetSignal algorithm is a fuzzy logic technique with a few postprocessing rules and has been selected for implementation on the WSR-88D network in the United States”, where hail size algorithm is part of the MetSignal algorithm to create the graphs of Fig. 3) comprises the processor performing steps of: 3 
ME1 41229745v.1calculating membership function at different height intervals (Fig. 2; Fig. 2 graphs depict membership functions at different height intervals); 
generating fuzzy logic categories by outputting score results of the membership functions into one or more categories (3. Results, first paragraph, “At the time specified in the figure, many of the meteorological data come from rapidly developing thunderstorms, which contain higher values of the texture variables std dev(FDP), std dev(ZDR), and std dev(rhv). High texture values lead to lower scores in the membership functions and consequently lower aggregation values. T”); 
However, the combination of Krause and Wurman fails to disclose, 
de-fuzzifing logic maps to one or more distinct hail sizes.  

Lim discloses, 
de-fuzzifing logic maps (Paragraph 0020, “If the aggregation value of the rainfall is 1.7 and the aggregation value of the hail is 0.5, defuzzification of determining the hydrometeor in this region as the rainfall is performed.”) to one or more distinct hail sizes (Paragraph 0114 discloses the logic of the defuzzification steps to determine the hail sizes.).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Krause and Wurman with Lim to incorporate the features of: de-fuzzifing logic maps to one or more distinct hail sizes.  Krause, Wurman and Lim are all considered analogous arts as they all disclose the use of weather radar to scan an area to generate meteorological data. However, the combination of Krause and Wurman fail to disclose the feature of: de-fuzzifing logic maps to one or more distinct hail sizes. This feature is disclosed by Lim. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the combination of Krause and Wurman with Lim in order to increase accuracy of determining the hail size. The Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Lim teaches that it is well-known to calculate at different height intervals membership value to de-fuzzify the hail size. Since Krause, Wurman and Lim disclose the processing of meteorological data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 10, the combination of Krause and Wurman and Lim discloses [Note: what the combination of Krause and Wurman fails to disclose is strike-through]
The system of Claim 9, 
Lim discloses, 
wherein the processor de-fuzzifies the logic maps by translating categorical results from a membership value space to a quantitative size value (Paragraphs 0102-0103  disclose process of defuzzification where it uses the membership values to quantify.). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Krause and Wurman with Lim to incorporate the features of: wherein the processor de-fuzzifies the logic maps by translating categorical results from a membership value space to a quantitative size value.  Krause, Wurman and Lim are all considered analogous arts as they all disclose the use of weather radar to scan an area to generate meteorological data. However, the combination of Krause and Wurman fail to disclose the feature of: wherein the processor de-fuzzifies the logic maps by translating categorical results from a membership value space to a quantitative size value. This feature is disclosed by Lim. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the combination of Krause and Wurman with Lim in order to process a more clear data to increase accuracy of determining the hail size. The Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Lim teaches that it is well-known to apply a membership value to de-fuzzify. Since Krause, Wurman and Lim disclose the processing of meteorological data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 19, the same cited section and rationale as corresponding system claim 9 is applied. 

Regarding claim 20, the same cited section and rationale as corresponding system claim 10 is applied. 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (Krause, J. M. (2016). A Simple Algorithm to Discriminate between Meteorological and Nonmeteorological Radar Echoes, Journal of Atmospheric and Oceanic Technology, 33(9), 1875-1885.) in view of Wurman (US 6377204 B1) further in view of Elkabetz (US 20190340940 A1).

Regarding claim 21, the combination of Krause and Wurman discloses [Note: what the combination of Krause and Wurman fails to disclose is strike-through]
The method of Claim 11, 





Elkabetz discloses, 
further comprising: 
converting the radar data into a point cloud structure (Paragraph 0057, “Additionally, these programs may apply pre-calculated transforms in order to generate data in a new or converted form from previously collected and/or processed data, and may further apply the trained ML models to generate new and inferred data from the collected and processed data. Alternatively, the functions of these data processing programs may be incorporated in other collection or forecasting programs.”, where Fig. 16B depicts the data as point cloud structure); 
processing the point cloud structure to generate predicted weather data (Paragraph 0062 discloses processing the data to generate a prediction of the weather); 
concerting the predicted weather data to a gridded data structure (Fig. 16C depicts the converting the predicted weather data to a gridded data structure); and 
outputting the gridded data structure (Paragraph 0152 processes gridded forecast data and provides an information from the gridded forecasted data and Fig. 16 C depicts the outputting of the gridded data structure).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Krause and Wurman with Elkabetz to incorporate the features of: further comprising: converting the radar data into a point cloud structure; processing the point cloud structure to generate predicted weather data; concerting the predicted weather data to a gridded data structure; and outputting the gridded data structure. Krause, Wurman and Elkabetz are all considered analogous arts as they all disclose the use of weather radar to scan an area to generate meteorological data. However, the combination of Krause and Wurman fail to disclose the features of: further comprising: converting the radar data into a point cloud structure; processing the point cloud structure to generate predicted weather data; concerting the predicted weather data to a gridded data structure; and outputting the gridded data structure. These features are disclosed by Elkabetz. Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the combination of Krause and Wurman with Elkabetz in order to provide the data in a spatially and temporally consistent way to more efficiently assimilate weather data from various datasets. The Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Elkabetz teaches that it is well-known to apply point cloud data processing and gridded data structure in processing and representing weather data. Since Krause, Wurman and Elkabetz disclose the processing of meteorological data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 22, the combination of Krause and Wurman and Elkabetz discloses 
The method of Claim 21. Krause further discloses, further comprising performing a quality- control check function on the radar data (3. Results, last paragraph, “In a test on data from the KAMA radar located near Amarillo, Texas, from 0000 to 0100 UTC 2 June 2012, the MetSignal algorithm was ;10 times faster than the dual-polarization radar reflectivity quality control (dpQC) algorithm proposed by Tang et al. (2014); on the author’s computer, the MetSignal algorithm spent ;2400ms in the computational sections of the algorithm versus ;26 000ms for dpQC as proposed by Tang et al. (2014)”, where the proposed MetSignal algorithm includes a quality control check).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648